Citation Nr: 1527214	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder. 

2.  Service connection for posttraumatic stress disorder.  

3.  Service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to tinnitus and hearing loss.  


REPRESENTATION

Appellant represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1974 to January 1976.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

With regard to the Veteran's PTSD claim, the Board notes that the Veteran's representative submitted a statement wishing to expand his claim to include a mood disorder.  See July 2014 Brief in Support of Veteran.  The Board also notes that the Veteran has been diagnosed with several acquired psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Veteran's claim of entitlement to service connection for posttraumatic stress disorder has been re-characterized to include a claim of entitlement to service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  An unappealed rating decision from September 2005 denying service connection for a cognitive disorder, not other specified, linked to brain injuries (claimed as depression/psychological problems) is final.  

2.  An unappealed rating decision from May 2008 denying service connection for posttraumatic stress disorder is final.  

3.  Since the May 2008 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

4.  The Veteran is not diagnosed with PTSD as the result of a verified stressor from active service.   

5.  The Veteran's acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder without agrophobia, and mood disorder, was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  The May 2008 rating decision denying service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

3.  New and material evidence has been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

5.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran is seeking to reopen a claim of service connection for an acquired psychiatric disorder that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, new and material evidence has been received, and reopening is warranted.  

In December 2007, the Veteran filed a claim for service connection for PTSD.  The RO denied service connection for PTSD due to lack of a diagnosis in a May 2008 rating decision.  This same rating decision denied reopening the Veteran's claim for service connection for a cognitive disorder because no new and material evidence was received by the RO.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a May 2008 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the May 2008 denial include a statement from the Veteran's private health service provider in psychology diagnosing the Veteran with a mood disorder.  The private health service provider also provides a nexus statement on how his acquired psychiatric disorder is directly related to service.  Also included are two new VA examinations, a diagnosis of depression with anxiety, and VA psychology treatment notes.  All of this evidence is new as it was not of record at the time of the last final denial.  This evidence is also material as they address the grounds of the last prior final denial and raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  

Consequently, reopening the Veteran's claim of service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.156.  

Service Connection 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

PTSD 

The Veteran has asserted entitlement to service connection for posttraumatic stress disorder (PTSD).  Specifically, he has asserted several different in-service stressors that caused his PTSD.  However, after careful review of the evidence the Board has determined that entitlement to PTSD is not warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014) (pertaining to combat veterans). 

However, if, as in the present case, the Veteran did not engage in combat; thus, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service connection for an acquired psychiatric disorder requires that there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Treatment notes from the Rapid City Community Health Center diagnosis the Veteran with anxiety with depression.  In 2004, the Veteran was treated at the Rapid City Community Health Center for depression.  He was previously incarcerated for methamphetamines.  Once he got out of prison, he went for treatment in Keystone.  He stated that he had been self-medicating since the age of 14.  

In June 2005, the Veteran was examined by a certified physician assistant in the VA psychiatry department.  At this time, he was diagnosed with a personality disorder, cluster B and provisional posttraumatic stress disorder.  However, the examiner did not attribute either of these diagnoses to service.  The Veteran admitted to having nightmares and using drugs to stay awake to avoid those nightmares.  He had nightmares of things that had not actually occurred but were related to scares that he had in his life, such as falling.  For instance, as a teenager some boys held him by his ankles over a balcony.  He also has dreams of being in a train wreck.  He was very fearful when awakening from those dreams.  He told the examiner that he was always looking over his shoulder, as a consequence of having lived in the illicit drug scene for so long, having drawn guns on other people, threatened to burn people or kill people; and having been threatened himself.  He shared experiences of having been held hostage and described several different situations of high anxiety and intensity in the lifestyle he lived.  

The Board would like to note that the examiner is not a psychologist or psychiatrist and it cannot be assumed that her provisional posttraumatic stress disorder diagnosis was done in accordance to the DSM-IV and further, the diagnosis was not made using in-service stressors.  As such, the Board finds that this is not a diagnosis of PTSD for VA purposes. 

By December 2007, the Veteran's provisional PTSD diagnosis was no longer included in his assessment by the psychiatry clinician.  His diagnosis included a major personality disorder, provisional bipolar disorder and personality disorder, cluster B.  During the Veteran's evaluation, there was no discussion of any in-service stressors.  

In January 2008, the Veteran submitted a statement in support of claim for service connection for PTSD.  He states that in 1974/1976 he was singled out as being a problem, mentally and physically excluded and demoralized from others who made their own rules.  He states in his letter that the military stripped him of his pride, dignity and future.  He believes that he was terrorized by his superiors and was abused by a higher-ranking soldier.  In March 2008, the Veteran submitted a statement that he was assaulted by three black soldiers in service, and that he later testified in the court martial hearing of two of the three men that beat him.  He states this happened in April 1974 at Fort Polk.   

A review of the Veteran's service personal record does not support his contentions made in January 2008 and March 2008 letters in support of his PTSD claim.  The Veteran received an Article 15 during his time in service for wrongfully having in his possession a controlled substance.  He also received another Article 15 for drunk and disorderly conduct.  There is evidence that the Veteran was in an alcohol and drug abuse control program during his time in service.  There is also evidence that the Veteran was separated from service for failure to maintain acceptable standards for retention and that he was not eligible for immediate reenlistment.  Lastly, the Veteran does not have a diagnosis or treatment for PTSD or any other acquired psychiatric disorder during his time in service.  The Veteran received an expeditious discharge in December 1975.  He stated on his Report of Medical History that was in good health.  He stated that he did not have nor ever had depression or excessive worry, frequent trouble sleeping, or a nervous trouble of any sort.  On the Veteran's Report of Medical Examination, the Veteran was clinically evaluated as normal to include his psychiatric review.  

In August 2009, the Veteran's diagnosis of a major depressive disorder was continued.  A psychiatry attending noted dated September 2009 diagnosis the Veteran with major depressive disorder, recurrent, stable and a personality disorder.  At this appointment, he stated that he recently lost his job, as he was not able to perform his duties well enough.  He stated that he was having seizures three times per day and had been recently diagnosed with dyskinesia, a shaking disorder.  

In June 2012, the Veteran submitted a statement in support of his claim for service connection for PTSD.  He states that while his service he was a "button pusher" as he worked alongside nuclear weapons and that his life expectancy was only a matter of minutes.  He was exposed to hostility from noncommissioned officers and was assaulted on at least one occasion.  He claims he had no recourse and had to just deal with it.  He believes that because of his experience in the military that his only escape was narcotics.  

There are several mental health treatment notes dating from September 2012 to October 2012.  The Veteran's diagnosis at this time was personality disorder and anger issues.  His work with the mental health provider centered on his anger at the VA and his wife.  He stated that he felt his anger was a huge problem in his life.  He was assigned a social worker in September 2012.  The Veteran discussed with the social worker seeking therapy for his anger.  He spoke about his physical limitations, how his father physically abused him when he was younger, his parents died at age 13 and was forced to live on the streets.  He stated that his son committed suicide in 2010 due to addiction.  The social worker reported that the Veteran did have some PTSD symptoms, but failed to associate those symptoms with his time in service nor did she diagnose the Veteran with PTSD.  In late September 2012, the Veteran was diagnosed with major depression; r/o PTSD; substance abuse.  

In January 2014, the Veteran underwent a VA examination for his PTSD claim.  He was not diagnosed with PTSD during this examination.  He was instead diagnosed with Other Specified Depressive order.  The Veteran reported symptoms of depressed mood and low self-esteem that are brief.  His low self-esteem is related to his perceived lack of success in his life due his history of maladaptive choices.  He was diagnosed with alcohol use disorder, in a controlled environment.  The Veteran reported a long-standing use of alcohol from the age of 12 with significant behavioral issues as a teenager.  He had been in remission for the past 14 months while incarcerated.  He was released in January 2014.  He was diagnosed with stimulant use disorder.  The Veteran reported a history of polysubstance abuse (methamphetamine, heroin, marijuana).  Lastly, the Veteran was diagnosed with anti-social personality disorder.  He reported a pervasive pattern of disregard for and violation of the rights of others, occurring since his early teens.  He reported behavior consistent with a conduct disorder including multiple fights, assaulting a teacher, threatening his father, and stealing his parent's vehicle.  He evidences failure to conform to social norms with respect to lawful behaviors, deceitfulness, impulsivity, irritability, and aggressiveness.  He also showed reckless disregard for the safety of self and others, consistent irresponsibility, and a lack of remorse.  

During this examination, the Veteran provided the following personal information.  He quit school in the 10th grade.  At first, he told the examiner that he was assaulted by a teacher in junior high school, but then clarified his statement and stated that he was actually suspended for assaulting the same teacher.  He explained that his father would beat him with a belt until he was 15 or 16 years old, then the father began using his fists.  He joined the US Army to release some of his anger on the enemy.  During basic training, he stated that his MOS was in nuclear weapons for approximately 8-10 months, but then he lost his clearance when he began using heroin.  He reported that he received two Article 15's while in service and was discharged under honorable conditions.  He told the examiner that he was assaulted while he was stationed in Germany.  He was coming out of a bar on base and was assaulted by another person.  During another incident, he was beaten by several blacks in Germany on his way to town.  Lastly, he told the examiner that his father passed away in March 2013.  

After a thorough and detailed examination of the Veteran it was determined that the Veteran did not meet the DSM-V or DSM-IV criteria for a diagnosis of PTSD.  He does meet the DSM-V criteria for other specified depressive disorder, alcohol use disorder, stimulant use disorder, and anti-social personality disorder.  His early history is positive for evidence of a pervasive pattern of disregard for and violation of the rights of others since childhood.  The Veteran's depressive symptoms are a more recent development and likely related to his recent release from prison and his perceived lack of success.  As, such his current metal health disorders are less likely than not the result of or aggravated by the Veteran's military service.   

In August 2013, the Veteran submitted a report in support of his claim that has no signature, and it is unclear who the author is; however, there is a notation from Veteran's attorney that his statement was submitted by a Dr. Henderson-Galligan.  The reports states that the Veteran's has a GAF score of 50, due this mood disorder and social impairment that are physically and emotionally debilitating.  It is unclear how the assessment was made when the Veteran was incarcerated during this time.  The author states that the Veteran has auditory hallucinations and paranoid delusions.  However, no previous mental health evaluation has ever noted that the Veteran has auditory hallucinations or paranoid delusions.  Further, this author states that the Veteran's mood disorder is caused by or aggravated by the Veteran's service connected tinnitus.  The author cites an article by Langguth et al, 2011 and Hall et. al, 2011, to support this theory.  The Board does not find the statements made in this evaluation to be probative as it is unclear that the Veteran was evaluated by the author and it is unclear how the author made their assessment of the Veteran.  Further, the author provides no rationale on how she reached her opinion and does not state how the cited literature is relevant to the Veteran's case.  Additionally, the author does not discuss any of the other diagnoses that the Veteran has or the very inconsistent testimony the Veteran has provided over the years.  The author does not state why other examiners have never made this connection or why the Veteran never made any complaints regarding this tinnitus or hearing impairment during the 10 years he has been seeking mental health treatment.    
The RO requested a VA opinion to determine whether the Veteran's service connected tinnitus caused or aggravated the Veteran's diagnosed mood disorder in July 2014.  The examiner reviewed the Veteran's mental health treatment records for 2012 through 2014.  Those treatment notes consisted of both individual psychotherapy and psychiatric treatment.  It was noted that the individual therapy focused on anger management.  There were occasional references to depression.  The depression was related to upcoming sentencing for the sale of a controlled substance.  The VA examiner noted that the therapy notes did not reflect depressive symptoms caused by impaired hearing or tinnitus.  Psychiatric notes initially indicated a diagnosis of major depressive disorder and PTSD.  The Veteran's PTSD symptoms were primarily associated with violent incidents as a youth, including physical abuse by his father.  The latest psychiatric notes yielded a diagnosis of depressive disorder, NOS.  The Veteran's most recent psychiatric notes in April and May of 2014 reflect a euthymic mood.  None of the psychiatric notes during this period reported depressive symptoms associated with tinnitus or hearing impairment.  On June 24, 2014, the Veteran told his addiction therapist he feels "inadequate, worthless, and like a failure" because of limitations associated with pain caused by fibromyalgia and foot neuropathy.  No mention was made of depression secondary to tinnitus or hearing impairment.  In his mental health compensation and pension evaluation, dated January 2014, the psychologist noted his depressive symptoms are likely related to his recent release from prison and his perceived lack of success.  The veteran has had difficulties working in recent years because of foot pain.  The psychologist made a diagnosis of antisocial personality (as well as other diagnoses).  The examiner noted that people with antisocial personality are often noted to engage in illegal and manipulative behavior.  As a result of his review, the examiner opined that the Veteran does not have depression related to tinnitus or hearing problems; thus, tinnitus or hearing problems could not cause or aggravate depressive symptoms.  Further, the examiner stated that it is likely the Veteran was turned down for service connection for PTSD, and he is fraudulently seeking service-connection on a secondary basis.  The examiner believes that if the Veteran were truly having problems with depression caused by hearing related problems, he would expect this connection would be evident in his therapy or psychiatric notes and it is not.
As such, the Board finds that the Veteran is not entitled to service connection for PTSD.  There is no competent diagnosis of record in accordance with the DSM-IV.  The Veteran only has on provisional diagnosis of PTSD, not made in accordance with the DSM-IV and this diagnosis has not been continued by any of the Veteran's mental health providers.  

The Veteran gave vague descriptions of in-service stressors; however, the Board finds the Veteran to be a poor historian and does not find his testimony credible.  For instance, the Veteran first reported that he was beaten by three blacks at Fort Polk, but he told the VA examiner in January 2014, that this happened in Germany.  The Veteran also told his social worker in September 2012, that his parents died at age 13 and he was living on the streets. However, he told the VA examiner in January 2014 that he his father died in March 2013 and he was still grieving his death.  The Veteran also listed as one of his stressors that he was working on nuclear weapons and was minutes from pushing the button; however, the VA examiner notes reveal that the Veteran actually only received training for his and was never placed on actual detail because he lost his security clearance due to heroin abuse in service.  

As such, in the absence of a medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV) and his alleged stressors confirmed by official service records or other credible supporting evidence, service connection for PTSD is not warranted.  In the absence of confirmation of a stressful incident, which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. App. at 192.



An Acquired Psychiatric Disorder 

As noted above, the Veteran has been diagnosed with a major depressive order and several other acquired psychiatric disorders.  Thus, the Board will also consider whether service connection may be warranted for any alternate acquired psychiatric disorder other than PTSD.  See generally Clemons, 23 Vet. App. 1.  

While the evidence reveals that the Veteran currently suffers from acquired psychiatric disorders, the probative evidence of record does not etiologically link the Veteran's current disorders to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  Post service records available first diagnose the Veteran with acquired psychiatric disorders in 2004 Rapid City Community Health Center after he was released from prison.  This was approximately 28 years after the Veteran was separated from service.  This lapse in time between service and the first treatment and diagnosis for a psychiatric disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  

While the Veteran has been diagnosed with acquired psychiatric disorders, other than PTSD, by a VA psychiatrist, social workers and other mental health providers, there is no competent opinion linking these acquired psychiatric disorders to his active service.  The Veteran submitted a statement from a Dr. Henderson-Galligan, but as noted above the Board finds this statement to be less probative than those provided by the VA examiners and the numerous other mental health providers that the Veteran has visited over the last 10 years.  

In sum, the evidence of record does not include competent evidence to support the Veteran's assertion that any currently diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service constitutes probative evidence against the claim for direct service connection.  Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current acquired psychiatric disorder and his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify was satisfied prior to the initial rating decision through January and February 2008 letters sent to the appellant that fully addressed all notice elements; as well as another letter in July 2012.  The letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Veteran submitted several locations where is records would be located.  Most of the records were located with the exception of records at Sioux Falls.  There was a finding that no records were available dating back to 1976.  Therefore, it appears all available records are now associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.
A VA examination was not provided in conjunction with the direct service connection for an acquired psychiatric disorder.  The Veteran never claimed direct service connection for his acquired psychiatric disorder and the Board finds the duty to provide an examination was not triggered.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record linking the Veteran's acquired psychiatric disability to his active service.  As there is nothing in the record, VA is not required to provide him with a VA examination in conjunction with his claim.  

The Board did provide an examination in relation to his direct service connection claim for PTSD as well as received a VA opinion to his secondary service connection claim for an acquired psychiatric disorder in January 2014 and July 2014 respectively.  The examination and the opinion are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

The claim of service connection for PTSD disorder is reopened; the appeal is granted to this extent only.  

Service connection for posttraumatic stress disorder is denied.  

Service connection for an acquired psychiatric disorder other than PTSD is denied.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


